McDONALD, J.,
dissents.
Appendix A
Death Warrants
“[DJuring his tenure, Governor Paca approved the death penalty for six criminal defendants. Specifically, Governor Paca authorized a warrant of execution on December 10, 1782, for James, slave of James Perdue of Worcester County, said execution by hanging to take place on December 27, 1782, for the crimes of housebreaking and stealing the contents therein. Governor and Council (Pardon Papers), 1782-1784, Maryland State Archive citation no. S1061-2, Location 02/46/01/002, Box 2, Folder 22.
“Governor Paca also approved death warrants on October 25, 1783, for the execution by hanging of John Lee and Robert Connaway, said executions to take place on November 5, 1783, for the crimes of breaking into the storehouse of one John McLuse and carrying away certain goods. Governor and Council (Pardon Papers), 1782-1784, Maryland State Archive citation no. S1061-2, Location 02/46/01/002, Box 2, Folder 55.
“On December 31, 1783, Governor Paca authorized a warrant of execution to be carried out on January 9, 1784, against George Riggs of Worcester County for housebreaking and robbery of the house of William Ironshire on or about March 10, 1783. Governor and Council (Pardon Papers), 1782-1784, Maryland State Archive citation no. S1061-2, Location 02/46/01/002, Box 2, Folder 60.
“Governor Paca approved a warrant of execution on October 8, 1784, for William Merchmant of Talbot County, for breaking into the house of one Henry Hooper, said execution by hanging to take place on October 15, 1784. Governor and Council (Pardon Papers), 1782-1784, Maryland *582State Archive citation no. S1061-2, Location 02/46/01/002, Box 2, Folder 112.
“Bridget Martin of Baltimore County was also the subject of a warrant of execution approved by Governor Paca on July 23, 1784, for the murder by poison of one Elizabeth Brown on or about December 10, 1783. Governor and Council (Pardon Papers), 1782-1784, Maryland State Archive citation no. S1061-2, Location 02/46/01/002, Box 2, Folder 113.
“... Governor William Smallwood (who served from November 26, 1785, to November 24, 1788), and Governor John Eager Howard (who served from November 24, 1788, to November 14, 1791) issued numerous warrants of execution.
“Governor Smallwood, for example, signed death warrants on April 25, 1786, December 1, 1786, May 8, 1787, October 4, 1787, December 13, 1787, March 6, 1788, July 28, 1788, and September 13, 1788, for criminal defendants who committed various crimes, including murder, housebreaking, highway robbery, and returning after banishment. Governor and Council (Pardon Record), Record of Pardons, Noli Prosequies and Death Warrants and Proclamations commencing December 1785 ending November 1790, 1785-1790, Maryland State Archive citation no. S1107-1, Location 02/26/05/026, pages 4, 31, 45, 58, 64, 86, 95 and 99.
“For his own part, Governor John Eager Howard personally signed death warrants on January 31, 1789, March 19, 1789, April 10,1789, April 28, 1789, June 9, 1789, August 13, 1789, August 28, 1789, February 17, 1790, and September 24, 1790. Id. at pages 108, 116, 117, 121, 128, 130, 138, and 155. Governor Howard additionally signed death warrants on January 25, 1791, September 23, 1791, October 12, 1791, and November 7, 1791. Governor and Council (Pardon Record), Record of Pardons, Noli Prosequies, Death Warrants, Proclamations commencing January 1791 and ending February ’97, 1791-1806, Maryland State Archive cita*583tion no. S1107-2, Location 02/26/05/026, pages 3, 4, 21, and 22.”
(Footnote omitted).